Exhibit 10.91
 
[ex10-911.jpg]
 
June 24, 2011


Dr. Martin Strassner
PVA TePla Danmark
Smedetoften 4
3600 Frederikssund, Denmark


Re:  Hoku Materials / PVA TePla Danmark


Dear Dr. Strassner:


This letter agreement memorializes the terms of our further agreement regarding
Purchase Order128400-G300-00 (the “PO”) that was executed pursuant to that
certain Equipment Purchase & Sale Agreement, dated April 8, 2008 (together with
the PO, the “Agreement”), by and between Hoku Materials, Inc. (“Hoku”) and PVA
TePla Danmark (“PVA TePla”) with respect to the equipment described therein (the
“Equipment”).  To date, PVA TePla acknowledges receipt of prior payment made
towards the Agreement in the amount of $5,973,995.50, and Hoku recognizes an
outstanding balance of $635,999.50 (the “Outstanding Balance”).  Hoku hereby
agrees to pay PVA TePla the Outstanding Balance by providing a standby letter of
credit in the amount of $635,999.50 (the “Letter of Credit”) in accordance with
the following arrangement:


 
(i)
Deliver the Letter of Credit by July 8th, 2011 in the amount of $635,999.50.



 
(ii)
Upon the earlier of successful acceptance testing at Hoku’s facility in
Pocatello, Idaho, and July 30, 2011, Hoku shall pay the amount of $317,999.75
(the “Second Payment”).



 
(iii)
Upon the earlier of 6 months after the date of commissioning and December 31,
2011, Hoku shall pay the amount of $317,999.75 (the “Third Payment”).



PVA TePla shall release the Equipment to Hoku or its authorized agent upon
receipt of the Letter of Credit.  Following payment of the Second Payment and
the Third Payment, Hoku may cancel the Letter of Credit.


The warranty period of the Equipment is set at 6 months from the date of
successful acceptance but expires at the latest on December 31st, 2011.


If Hoku substantially performs its obligations set forth in this letter
agreement, then PVA TePla shall waive any and all interest, storage, legal, and
other fees and expenses to which PVA TePla may be entitled pursuant to the
Agreement.


Except for the amendments set forth herein, which specifically supersede all
previous agreements (oral and written) regarding the foregoing payment and
shipment terms, the terms of the Agreement remain unchanged and continue in full
force and effect.
 
 
 
Hoku Corporation (Nasdaq: HOKU)
Hoku Solar, Inc. · Hoku Materials, Inc.
One Hoku Way · Pocatello, Idaho 83204 · Tel 208-235-6000 · Fax 808-440-0357 ·
www.hokumaterials.com

 
 
 

--------------------------------------------------------------------------------

 
 
 

 [ex10-910.jpg] Dr. Martin Strassner
PVA TePla Danmark June 24, 2011
Page of 2 of 2

 
                                                                                                                
 
If PVA TePla accepts Hoku’s offer and its counter undertakings set forth herein,
please sign and return a copy of this letter to me as soon as possible.


Sincerely,
 

    Accepted and Agreed as of        June 27             , 2011             HOKU
MATERIALS, INC   PVA TEPLA DANMARK                   By:       /s/ Martin
Strassner                                              Martin Strassner, Branch
Manager     /s/ Mike Zhang         Mike Zhang, President                /s/ Arnd
Bohle                                                     Arnd Bohle, CFO      
       







